             Case 1:17-cr-00182-CCB Document 46 Filed 02/05/21 Page 1 of 5


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *             Crim. No. CCB-17-182
                                                    *
MOHAMMED MUTSHAR ALTASHY                            *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *     *   *   *   *   *   *   *   *   * *

                                              MEMORANDUM

         Mohammed Altashy is a thirty-two-year-old federal prisoner serving a 60-month sentence

for the use of a firearm during a crime of violence. Now pending is Altashy’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF 35). Altashy seeks relief based

on underlying health conditions making him particularly susceptible to serious illness related to

COVID-19. Id. The government opposes the motion. (ECF 44). For the reasons explained below,

the motion will be denied.

                                              BACKGROUND

         In November 2012, Altashy, along with two others, Ansar Ali Younis and an unidentified

co-conspirator, planned a robbery of a Walmart located in Laurel, Maryland, where at that time

Younis was employed as an assistant manager. (ECF 23, Plea Agreement, at 9). The scheme was to

carry out a staged robbery of Younis in his capacity as an employee of Walmart, allowing the group

to take money from Walmart’s safe, to which Younis had access. (Id. at 9–10). The plan was

executed in the early morning hours of November 14, 2012. The co-conspirator waited in a van

purchased for the scheme while Altashy entered the Walmart and found Younis. Altashy pulled out

and brandished a firearm, and loudly ordered Younis to give him the money from the store’s safe.

The demands were overheard by Walmart employees. Younis took over $450,000 from the safe and

put the cash in a trashcan. Altashy then directed Younis to walk out of the store with him, in order

to prevent interference by other employees. (Id. at 11–12). To further remove suspicion from

                                                     1
                Case 1:17-cr-00182-CCB Document 46 Filed 02/05/21 Page 2 of 5


Younis, once outside, and in view of witnesses, Altashy shot Younis once in the arm. Younis falsely

reported the robbery to police and was transported to a hospital for treatment.1 (Id. at 12–13).

Altashy was linked to the robbery after witnesses who sold to Altashy the van used in the robbery

identified him. (Id. at 13). In August 2017, Altashy pled guilty to one count of using, carrying,

brandishing, and discharging a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c). (Id. at 1).

           In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts to reduce

a term of imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239.

Before the First Step Act was enacted, a court could review a prisoner’s sentence pursuant to

§ 3582(c)(1)(A) only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But

under the amended statute, a court may conduct such a review also “upon motion of the defendant,”

if the defendant has exhausted all administrative remedies to appeal the BOP’s failure to bring a

motion, or if thirty days have lapsed “from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.]” Id. The court may authorize compassionate release if,

after considering the factors set forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and

compelling reasons” warrant it. See 18 U.S.C. § 3582(c)(1)(A)(i).

           On September 1, 2020 Altashy submitted a request for compassionate release to the warden

of Fort Dix FCI, where he is currently incarcerated. (ECF 35-1). The government does not contest

that Altashy has exhausted his administrative remedies. (ECF 45). Thus, the only issues are (1)

whether “extraordinary and compelling reasons” warrant the reduction of Altashy’s sentence and

(2) if there is such a reason, whether the § 3553(a) factors weigh in favor of a sentence reduction.


1
    Younis’s injuries were not life threatening. He also was indicted and remains a fugitive.

                                                              2
           Case 1:17-cr-00182-CCB Document 46 Filed 02/05/21 Page 3 of 5


                                            DISCUSSION

       Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to

define “what should be considered extraordinary and compelling reasons for sentence reduction”

under § 3582(c)(1)(A). The most recent Sentencing Commission policy statement defining

“extraordinary and compelling reasons” for sentence reduction, Guideline § 1B1.13, predates the

First Step Act and, as the Fourth Circuit recently held, is not a policy statement that applies to

motions for compassionate release brought by defendants, because its plain text “constrains the

entire policy statement to motions filed solely by the BOP, . . . and not by defendants themselves.”

United States v. McCoy, 981 F.3d 271, 281–82 (4th Cir. 2020) (internal quotation marks and

citation omitted). In the absence of an “applicable policy statement[] issued by the Sentencing

Commission” concerning what may be an “extraordinary and compelling reason” for compassionate

release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered

. . . to consider any extraordinary and compelling reason for release that a defendant might raise.’”

Id. at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

       Altashy argues that his risk of developing serious illness related to COVID-19 due to his

underlying medical condition, latent tuberculosis, constitutes an “extraordinary and compelling

reason” to reduce his sentence. (ECF 26 at 3–4; ECF 38 at 7–8).

       The Centers for Disease Control (“CDC”) has issued guidance on underlying conditions that

increase an individual’s risk of severe illness related to COVID-19. See Coronavirus Disease 2019

(COVID-19): People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated Feb. 3, 2021). The CDC distinguishes between those conditions where

available data is strong enough and consistent enough to indicate that individuals with the condition

“are at increased risk” (e.g., obesity), and those where current data is limited or mixed, and thus


                                                   3
           Case 1:17-cr-00182-CCB Document 46 Filed 02/05/21 Page 4 of 5


sufficient only to indicate that an individual with the condition “might be at an increased risk” (e.g.,

type 1 diabetes). Id. While neither latent nor active tuberculosis (“TB”) are explicitly listed among

these conditions, the CDC has published specific information on the intersection between TB and

COVID-19. See COVID-19 and Global TB, CDC, https://www.cdc.gov/globalhivtb/who-we-

are/about-us/globaltb/globaltbandcovid19.html (last accessed Feb. 4, 2021). It notes that though

“[d]ata on COVID-19 and TB are limited for adults,” “globally there is mounting evidence that

patients with chronic respiratory diseases, including TB, are at increased risk of severe outcomes or

dying from COVID-19.” Id. But the CDC does not describe a similar risk for those who have latent

TB, meaning those who are “infected with M. tuberculosis, but do not have TB disease,” and the

likelihood that a latent infection will develop into TB disease is between five and ten percent. See

The Difference Between Latent TB Infection and TB Disease, CDC,

https://www.cdc.gov/tb/publications/factsheets/general/ltbiandactivetb.htm (last accessed Feb. 4,

2021). Moreover, “[a]bout half of those people who develop TB will do so within the first two years

of infection.” Id. Altashy represents that he has been positive for latent TB since 1995. (ECF 35 at

2).

       Thus, the risks posed by Altashy’s diagnosis are far from clear and he otherwise appears to

be a healthy and, at thirty-two, a relatively young man. Absent evidence of other underlying

conditions that make Altashy particularly vulnerable to COVID-19, the court does not believe

Altashy’s latent TB diagnosis alone is grounds for compassionate release. See, e.g., United States v.

Clausen, No. CR 00-291-2, 2020 WL 4260795, at *6 (E.D. Pa. July 24, 2020) (federal prisoner in

his mid-forties with latent TB failed to establish extraordinary and compelling reason for release);

but see United States v. Atwi, 455 F. Supp. 3d 426, 431–32 (E.D. Mich. 2020) (inmate presented

extraordinary and compelling reason for release where he was diagnosed with latent TB three weeks

prior to his motion and it was unclear when the BOP would begin treating the infection).


                                                   4
             Case 1:17-cr-00182-CCB Document 46 Filed 02/05/21 Page 5 of 5


        The court acknowledges Altashy’s additional concern about the spread of COVID-19 at Fort

Dix FCI. Indeed, Fort Dix has for months experienced a severe COVID-19 outbreak—over half of

inmates there have at some point tested positive for the virus. See COVID-19: Coronavirus, BOP,

https://www.bop.gov/coronavirus/ (last accessed Feb. 4, 2021) (reporting 210 inmates currently

positive for COVID-19 and 1,460 recovered); FCI Fort Dix, BOP,

https://www.bop.gov/locations/institutions/ftd/ (last accessed Feb. 4, 2021) (reporting population of

2,719 inmates). But in light of the court’s conclusion that Altashy’s underlying condition does not

rise to the level of an “extraordinary and compelling reason” warranting a sentence reduction, the

court also finds that the conditions at Fort Dix do not provide grounds for Altashy’s sentence to be

reduced. As no extraordinary and compelling reasons exist for a sentence reduction, the court need

not address the 18 U.S.C. § 3553(a) factors.2

                                                CONCLUSION

        For the foregoing reasons, Altashy’s motion for compassionate release (ECF 35) will be

denied. The associated motion to seal (ECF 43) will be granted to protect the confidentiality of

personal information. A separate order follows.




   2/5/21                                                           /S/
Date                                                         Catherine C. Blake
                                                             United States District Judge




2
 The court notes Altashy’s assertion that the BOP has determined him eligible for home confinement on March 5, 2021.
(ECF 35 at 1–2). The court does not, in denying Altashy’s motion for compassionate release, suggest that the BOP
should not place him on home confinement once he is eligible.

                                                         5
